NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         NOV 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

SANTANO PIO FERNANDES,                            No. 10-73740

               Petitioner,                        Agency No. A098-159-137

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Santano Pio Fernandes, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2010). We dismiss in part and deny in part the petition for

review.

      In light of our prior decision, Fernandes v. Holder, No. 06-75194, 2010 WL

178325 (9th Cir. Jan. 19, 2010), we reject any challenge Fernandes makes to the

agency’s underlying adverse credibility determination or the denial of asylum,

withholding of removal, and relief under the Convention Against Torture.

      The BIA did not abuse its discretion in denying Fernandes’s untimely

motion to reopen because he did not establish changed circumstances in India to

qualify for the regulatory exception to the time limit. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (new evidence not “qualitatively

different” because it described conditions similar to those in evidence at prior

proceedings); cf. Malty v. Ashcroft, 381 F.3d 942, 945-46 (9th Cir. 2004) (prior

evidence “described only incidents of harassment and discrimination,” but new

evidence showed “the harassment had increased to the level of persecution”).

Further, we lack jurisdiction to review Fernandes’s contentions regarding his social

group claim because he did not raise this claim to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      We reject Fernandes’s contention that the BIA denied him due process by

rejecting his motion to reopen because the BIA did not err in denying the motion.


                                          2                                      10-73740
See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000). Further, contrary to

Fernandes’s contention, the BIA considered his evidence. Finally, given the

foregoing conclusions, we do not reach Fernandes’s remaining contentions, and we

deny his second motion for a stay of removal as moot.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                    10-73740